Citation Nr: 0607478	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  99-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Denver, Colorado


THE ISSUES

1.  Entitlement to a temporary total evaluation based on 
hospital treatment in excess of twenty-one days under 
38 C.F.R. § 4.29.

2.  Entitlement to an increased evaluation for low back 
disability, compensable before August 20, 2003, higher than 
10 percent from August 20, 2003, and higher than 20 percent 
from November 23, 2004. 

3.  Entitlement to a compensable evaluation for right knee 
disability.

4.  Entitlement to a compensable evaluation for hearing loss, 
left ear.

5.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973, and from June 1978 to July 1996.  This case is before 
the Board of Veterans' Appeals (Board) on appeal of rating 
decisions of the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board 
remanded the appeal in 2003.


FINDINGS OF FACT

1.  The veteran's hospitalization periods for treatment of 
service-connected psychiatric disorder from September 25, 
1997 to October 15, 1997; December 9, 1997 to December 19, 
1997; and January 30, 1998 to February 19, 1998 were not for 
more than 21 days in duration.  

2.  Lumbar disability is not manifested by characteristic 
pain on motion, slight limitation of motion, or mild 
intervertebral disc syndrome before August 20, 2003; or 
moderate limitation of motion before November 23, 2004; and 
forward flexion was to 70-80 degrees, with consideration of 
functional loss due to factors like pain on motion, as of 
November 23, 2004.  

3.  The veteran's lumbar disability is not manifested by 
neurological deficit or incapacitating episodes.  

4.  Right knee disability is manifested, subjectively, by 
complaints of pain, and objectively, by mild degenerative 
changes in the knee joint, but no subluxation, instability, 
limited motion, or other clinical evidence of functional 
limitation.  

5.  Level I hearing is manifested in the left ear; service 
connection is not effect for right ear hearing loss; and 
exceptional patterns of hearing loss are not demonstrated.

6.  The veteran's service-connected psychiatric disability is 
rated 100 percent but that level of disability is not 
reasonably certain to continue throughout the veteran's 
lifetime.


CONCLUSIONS OF LAW

1.  The criteria for temporary total ratings based on 
hospitalization from September 25, 1997 to October 15, 1997, 
from December 9, 1997 to December 19, 1997, and from January 
30, 1998 to February 19, 1998, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.29 (2005).

2.  The criteria for higher evaluations are not met for low 
back disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 5293 (2003), 
5235-5243 (2005).
  
3.  The criteria for a compensable evaluation for right knee 
disability are not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 
(2005).

4.  The criteria for a compensable rating for left ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100, 4.86 (2005).

5.  The veteran is not entitled to Chapter 35 DEA benefits.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.340, 
3.807, 21.3020, 21.3021 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Temporary Total Evaluations (38 C.F.R. § 4.29)

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (2005).

The record indicates the veteran was hospitalized at a VA 
facility for psychiatric treatment from September 25, 1997 to 
October 15, 1997, from December 9, 1997 to December 19, 1997, 
and from January 30, 1998 to February 19, 1998.  With respect 
to each of these periods, the length of hospital stay was 21 
days or less.  (The RO granted temporary total rating for a 
fourth period of hospitalization commencing on July 6, 1998.  
See November 1998 rating decision.)  

Based on the above, the requirements for temporary total 
ratings based on hospitalization are not met, and the claim 
is denied.   

II.  Low Back Disability

In a December 1996 rating decision, service connection was 
granted for residuals of low back strain, evaluated as 
noncompensable. The veteran appealed the continuation of the 
noncompensable rating in a May 1998 rating decision.  In 
February 2005, the RO increased the evaluation for low back 
disability from noncompensable to 10 percent effective August 
20, 2003, and to 20 percent effective November 23, 2004.  
While favorable, these ratings do not represent the maximum 
permissible benefit.  As such, the claim remains in 
controversy on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

The veteran's low back disability was evaluated under old 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral strain), 
which assigned a minimum 10 percent rating with 
characteristic pain on motion.  


A minimum compensable rating is not warranted under old 
Diagnostic Code 5295 before August 20, 2003 because, while 
there are subjective complaints of pain, the clinical 
evidence does not support a finding of "characteristic pain 
on motion."  The October 1996 VA examination report states 
the veteran does not have notable scoliosis, typical 
straightening of the lordotic curvature, or paraspinal muscle 
spasm, manifestations that could be the basis of a 
compensable rating.  The October 1997 examination report 
documents the veteran's denial of back pain or flare-ups, 
although symptoms may occur when lifting objects or 
performing household activities, and clinical evidence is 
negative with respect to manifestations like painful motion 
or muscle spasm that could support a compensable rating.  
Such findings also preclude additional or higher rating based 
on, e.g., functional loss due to painful motion, weakness, 
fatigability, abnormal weigh-bearing, and incoordination.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, clinical records dated within this 
period are sparse with respect to treatment for the lumbar 
spine and do not document findings that would support a 
favorable rating.     

That said, of the old spine rating criteria in 38 C.F.R. 
§ 4.71a (2002), the only other Codes that potentially could 
apply here are 5292 and 5293.  Diagnostic Code 5292 assigned 
a minimum 10 percent rating for slight limitation of motion 
of the lumbar spine.  A minimum 10 percent rating is assigned 
under Diagnostic Code 5293 for mild intervertebral disc 
syndrome.  

A compensable rating is not warranted under either old 
Diagnostic Codes 5292 or 5293 for the period before August 
20, 2003.  As for limitation of motion, clinical evidence 
dated around this date or before shows range of motion as 
follows.  During the October 1996 VA medical examination, 
forward flexion was to 95 degrees, backward extension was to 
35 degrees, lateral flexion was to 40 degrees bilaterally, 
and rotation was to 35 degrees bilaterally.  Such 
measurements are fully within the normal range, as expressly 
stated by the VA examiner and according to Plate V 
illustrations in 38 C.F.R. § 4.71a (2005).  Moreover, without 
an actual diagnosis of intervertebral disc syndrome or 
clinical evidence of symptoms thereof like muscle spasms (see 
1996 and 1997 examination reports), the Board does not find 
sufficient basis for a 10 percent rating under Diagnostic 
Code 5293.  Medical treatment records dated within this 
period do not contain clinical evidence that would support a 
favorable rating.     
      
The criteria for evaluating spinal disability were amended 
effective on September 23, 2002, and on September 26, 2003.  
See 67 Fed. Reg. 54,345-54,349 (2002) and 68 Fed. Reg. 
51,454-51,458 (2003), respectively.  Where a law or 
regulation is amended while an increased rating claim is 
pending, as is the case here, the Board determines whether 
application of the revised criteria would result in 
impermissible retroactivity, and to ensure that such 
application does not extinguish any rights or benefits the 
claimant had prior to the revision.  VAOPGCPREC 7-2003 (Nov. 
19, 2003).  If the revised criteria are more favorable, then 
the implementation of such criteria cannot be any earlier 
than the effective date of revision, as a matter of law.  38 
U.S.C.A. § 5110(g) (West 2002).  If the old criteria are more 
favorable, then VA can apply them, but only through the 
period up to the effective date of the revision.

The amendment effective on September 23, 2002 revised old 
Diagnostic Code 5293, and a 10 percent rating was assigned 
thereunder with evidence of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past year.  An "incapacitating episode" 
contemplates acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest and treatment ordered by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (1).  A compensable rating is not warranted under 
revised Diagnostic Code 5293 before August 20, 2003 because 
no clinical evidence dated around or before this date 
documents incapacitating episodes as defined in the 
regulation.    

The RO granted a 10 percent rating effective August 20, 2003, 
essentially based on evidence of private chiropractic 
treatment for low back sprain/strain beginning such date.  
See February 2005 rating decision.  As for whether the next 
higher rating of 20 percent is warranted from August 20, 
2003, such rating is not permissible under Diagnostic Code 
5293 because there is no clinical evidence, whether from 
private or VA providers, of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past one year.  Nor is a 20 percent rating 
permissible under Diagnostic Code 5292 because, on the whole, 
moderate limitation of motion of the lumbar spine is not 
shown.  The chiropractor's records show lumbar range of 
motion measurements of 80 degrees for flexion, 15 degrees for 
extension, 15 degrees for right lateral flexion, 10 degrees 
for left lateral flexion, and 10 degrees for right and left 
rotation.  These measurements represent mild or slight (for 
forward flexion) and slight more limitation for lateral 
flexion, extension, and left rotation.  These range of motion 
measurements, viewed in context of lack of clinical evidence 
of treatment for chronic back pain (other than perhaps with 
pain medication) before commencing visits to a chiropractor 
until August 2003, and lack of incapacitating episodes, does 
not adequately support s 20 percent rating.   

Turning to the issue of whether a rating higher than 20 
percent is assignable from November 23, 2004, the current 
criteria, as revised effective September 26, 2003, are found 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005) are 
considered.  New Diagnostic Codes 5237 and 5243 evaluate 
lumbosacral strain and intervertebral disc syndrome, 
respectively.

The next higher rating of 40 percent is assigned under 
Diagnostic Code 5237 with forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine (the criteria for 
a 30 percent rating addresses only cervical spine disability, 
not at issue here).  The veteran's spine is not ankylosed 
(fixed or immobile).  Forward flexion is possible to 70 
degrees as of the November 2004 VA examination, which 
represents a slight decrease from the 80 degrees measured by 
the chiropractor in August 2003.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  38 C.F.R. § 4.71a (2005), Note (2).  As such, 
while there is a 20-degree decrease from the maximum deemed 
to be within normal limits, flexion is far better than as 
contemplated for a 40 percent rating. 

As for Diagnostic Code 5243, the next higher rating of 40 
percent requires evidence of incapacitating episodes having a 
total duration of at least four weeks but less than 6 weeks 
during the past one year.  It notable that clinical records 
dated within the last several years primarily concern 
treatment for problems other than for back pain, although it 
is noted the veteran did ask for back pain medication.  Such 
negative evidence tends not to support a finding that an even 
higher rating is warranted.  No incapacitating episodes 
lasting at least a month, as determined by a doctor and not 
based on self-reported episodes, are shown in pertinent 
records from late 2004 forward.    

Also, Notes to the new spine disability rating criteria 
specify that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a (2005), Note (1).  The clinical evidence does 
not indicate neurological abnormality associated with the 
service-connected lumbar disability, even as long ago as in 
1996.  The October 1996 VA medical examination report 
explicitly provides the veteran does not have muscular 
tingling, paresthesias, or incontinence.  Similarly, the 
clinical evidence is negative on this point, as reflected in 
the VA November 2004 examination report, as the veteran 
denied bowel or bladder dysfunction, radiating pain, 
sciatica, numbness, tingling, or leg weakness.  

Finally, notwithstanding the above staged evaluation, the 
Board has reviewed the evidence from the last decade or so to 
determine whether there is of additional function limitation 
(38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra).  There is 
not.  Even as of the 1996 examination, complaints of pain 
were subjective, without corresponding clinical evidence.  
The October 1997 examination report explicitly documents the 
lack of such evidence.  In November 2004, the examiner noted 
the current radiology results show mild lumbar degenerative 
disease (although, strictly speaking, service connection is 
in effect for mechanical back pain/strain, and not based 
specifically on skeletal abnormality) and stated that there 
is an additional 10-degree range of motion loss in the lumbar 
flexion due to DeLuca considerations.  Even taking this into 
considerations, reduction of motion is still far better than 
as contemplated for a 40 percent under Diagnostic Code 5237.         

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and does 
not apply the benefit-of-reasonable doubt rule.  38 C.F.R. 
§ 4.3 (2005).  


III.  Right Knee Disability

The veteran's right knee disability was initially evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024, by analogy, 
for tenosynovitis.  This Code provides that disabilities 
under Diagnostic Codes 5013 to 5024 are to be rated on 
limitation of motion of the affected part, as degenerative 
arthritis.  Thus, knee rating criteria in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263, and as well, Diagnostic Code 5003 
(degenerative arthritis) are considered.    

Of Diagnostic Codes 5256 to 5263, those applicable here are 
5257, 5260, and 5261.  A 10 percent rating is assigned with 
evidence of slight knee impairment based on subluxation or 
lateral instability (5257); flexion of the leg limited to 45 
degrees (5260), and extension of the leg limited to 10 
degrees (5261).    

Diagnostic Code 5003 essentially evaluates limitation of 
motion of an affected joint if arthritic or degenerative 
changes are confirmed on X-ray.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or evidence of painful motion.  Additional evaluation 
is assigned thereunder if there is limitation of motion and 
it is not compensable based on applicable Diagnostic Codes.  
See also VAOPGCPREC 23-97 and VAOPGCPREC 9- 98 (when a 
claimant has a disability rating under Diagnostic Code 5257 
and there is X-ray evidence of arthritis, but a compensable 
rating for limitation of motion is not assigned under 
Diagnostic Code 5260 or 5261, a separate rating could be 
assigned under Diagnostic Codes 5003 (degenerative arthritis) 
or 5010 (traumatic arthritis, rated under 5003 criteria).

Also considered is the extent of functional loss, if any, due 
to factors like weakness, fatigability, incoordination, pain 
on movement of a joint, or abnormal 
weight-bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.

In October 1996, the veteran had full range of motion from 
zero to 140 degrees.  See Plate II illustrations, 38 C.F.R. 
§ 4.71a (2005).  No subluxation or instability was found.  No 
knee abnormality was shown on X-ray.  There was some 
tenderness over the tendon insertion site and deep tendon 
reflexes were 2/4 in the leg, but overall, the clinical 
evidence of functional limitation was negative, as there was 
no swelling, erythema, crepitus, laxity to varus or valgus 
stress.     

In October 1997, the VA examiner said there was no 
dislocation or subluxation, constitutional symptoms of 
inflammatory arthritis, edema, effusion, instability, or 
weakness, or abnormal movement or guarding, redness, heat, 
callosities, muscle atrophy breakdown, unusual shoe wear 
pattern that would indicate abnormal weight bearing or gait.  
The veteran has full range of motion in the right knee 
without objective evidence of pain.  He performed heel-and-
toe movements without difficulty.    

While the veteran did report knee pain to his chiropractor in 
2003, the treatment received apparently was for back pain 
only.  The VA clinical records largely concern medical 
problems unrelated to the right knee.

In November 2004, mild degenerative changes (spurring) was 
noted on X-ray.  Again, full, normal range of motion was 
documented.  There was no weakness, effusion, tenderness, 
abnormal musculature, antalgic gait, or sensory deficit.  

Based on all of the above evidence, a compensable rating is 
not permissible based on subluxation, instability, limitation 
of motion, to include considerations based on DeLuca and 
arthritis established by x-ray findings.  It is noted that 
arthritis in and of itself is not compensable here, as a 
rating based on arthritis is allowed if there is clinical 
evidence of limitation of motion and such motion is not 
otherwise compensable.  Here, there is no limitation of 
motion.  And, without objective evidence of painful motion, a 
favorable evaluation is not support under Hicks v. Brown, 8 
Vet. App. 417 (1995) (Diagnostic Code 5003 and 38 C.F.R. § 
4.59 deem painful motion of a major joint or group of minor 
joints caused by degenerative arthritis established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in).

With the preponderance of the evidence against a compensable 
rating, 38 C.F.R. § 4.3 is inapplicable.     

IV.  Left Ear Hearing Loss

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  38 C.F.R. 
§ 4.85 (2005).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Tables VI, VIA, 
and VII (Diagnostic Code 6100) (2005).  Further, 38 C.F.R. § 
4.85(a) requires that an examination for hearing loss be 
conducted by a state-licensed audiologist, and must include 
both a controlled speech discrimination test (Maryland CNC 
test) and a pure tone audiometry test. Examinations must be 
conducted without the use of hearing aids.

If impaired hearing is service-connected in only one ear, as 
in this case here (left), the hearing ability in the 
nonservice-connected (right) ear is generally treated as 
normal (i.e., Level I hearing) for the purposes of 
determining a rating percentage under Table VII (Diagnostic 
Code 6100).  38 C.F.R. § 4.85(f).  However, under a change in 
law effective as of December 6, 2002, if hearing impairment 
in the service-connected ear is found to be minimally 
compensable (10 percent disabling or higher), then any 
deafness in the non-service-connected ear may be considered 
when determining the final compensation rating.  38 U.S.C.A. 
§ 1160(a)(3), as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 103, 116 Stat. 2820, 2821-22 
(effective December 6, 2002).

Three VA audiology examination reports are of record.  The 
October 1996 examination report documents pure tone threshold 
averages of 25 and 30, right and left, and speech recognition 
score of 96 and 100, right and left.  A puretone average of 
30 and speech recognition score of 100 yield a Level I 
hearing under Table VI, which, regardless of whether the 
right or left is deemed the poorer ear, yields in a 
noncompensable rating under Table VII.  

The October 1997 examination report reflects pure tone 
threshold averages of 27 bilaterally (apparently rounded down 
from 27.5, as the average for the measurements at 1000, 2000, 
3000, and 4000 Hertz equals 27.5 for each ear, but even if 
the average is rounded up to 28, the ultimate conclusion 
would not change under Table VII).  Speech discrimination 
scores are 96 bilaterally.  These figures, for the left ear, 
yield, again, Level I hearing, which, under Table VII, is 
noncompensable.

The November 2004 examination report shows pure tone 
threshold averages of 41 and 48, right and left.  Speech 
discrimination scores are 96 bilaterally.  The results for 
the left ear yield Level I hearing, which, again, under Table 
VII, yields a noncompensable rating.  
  
The Board has considered whether exceptional patterns of 
hearing impairment are found consistent with 38 C.F.R. § 
4.86.  The three examination results do not support such a 
finding as they do not meet the threshold criteria under 
either 38 C.F.R. § 4.86 (a) or (b).  

Based on the foregoing, a compensable rating is not supported 
based on the evidence of record.  

V.  DEA

The law on entitlement to DEA benefits, as it applies here, 
provides that the child or spouse of a veteran is an 
"eligible person" under Chapter 35 if the veteran was 
discharged from service under conditions other than 
dishonorable and has a permanent, total service-connected 
disability.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 
3.807 (2005).

Here, there is no dispute that the veteran served honorably.  
Nor is there an issue as to a service-connected disability 
rated as 100 percent disabling.  A 100 percent rating is in 
effect for schizoaffective disorder, depressed, competent 
(previously diagnosed as dysthymia), effective August 7, 
1997.  Whether or not eligibility for DEA benefits is shown 
in this case turns on whether schizoaffective disorder is 
permanent in nature.  It is not.

The regulations distinguish the term "total" (that is, a 
100 percent rating) from "permanent."  The terms are not 
interchangeable.  38 C.F.R. § 3.340(a) ("Total disability 
may or may not be permanent.").  Permanence of total 
disability is deemed to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).    

The sole clinical evidence squarely addressing the issue of 
permanency is the Board-ordered expert medical opinion 
report, dated in August 2002.  The report is based on a 
thorough review of the veteran's medical history, and the 
expert's ultimate conclusion is that, while the veteran's 
psychiatric impairment is significant, there is inadequate 
clinical history upon which to conclude the impairment is 
permanent in nature and not likely to improve.  Without 
clinical evidence challenging this conclusion, the Board is 
compelled to conclude that permanent nature of psychiatric 
impairment is not shown, and thus, threshold criteria for 
eligibility for DEA benefits are not met.          

With basic eligibility not established, the law is 
dispositive regardless of other facts in the case.  Thus, the 
claim must be denied on the basis of absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
DEA benefits must be denied as a matter of law.

VI.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  It must ask the claimant to provide any 
evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In July 2004, the RO sent the veteran a letter that notified 
him that, if he identifies the sources of evidence pertinent 
to the claim, then VA would assist him in obtaining records 
from such sources, but that the responsibility to 
substantiate the claim ultimately lies with him.  The letter 
also explicitly asked: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The June 2005 Supplemental SOC (SSOC) cited 38 C.F.R. 
§ 3.159, from which the fourth element is derived.  Through 
the rating actions, Statements of the Case (SOCs) and SSOCs, 
the veteran was told what legal criteria apply to his claim, 
what evidence was considered, and why more favorable 
resolution is not warranted.  

The Board acknowledges that full Section 5103(a) notice was 
given during the appeal period, after the issuance of the 
unfavorable rating actions upon which this appeal is based.  
The Pelegrini Court said, at p. 120, that where, as here, 
Section 5103(a) notice was not mandated before the rating 
action was issued, then AOJ error is to be found based on 
non-provision of such notice.  Rather, the appellant has the 
right to content-complying notice during appeal, which 
clearly was provided here.  

Even after the veteran was notified of a 60-day opportunity 
to further comment on the claim through the issuance of the 
most recent SSOC, no additional evidence was submitted.  He 
did not specifically claim that VA failed to comply with 
Section 5103(a) notice requirements, or that he has any 
evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  Thus, the Board does not find 
prejudicial error as to the timing or the substantive content 
of the notice. 


VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes private and VA clinical records, Social Security 
Administration records, and multiple VA medical examination 
reports appropriate to an evaluation of the claim.  The 
Board's development directives were completed.  The veteran 
has not reported existence of additional, missing evidence, 
be it in the custody of the government or private entities, 
despite notice he can do so.  Based on the foregoing, the 
Board concludes that VA has met its duty-to-assist 
obligations.     


ORDER

Temporary total evaluations based on hospital treatment from 
September 25, 1997 to October 15, 1997, from December 9, 1997 
to December 19, 1997, and from January 30, 1998 to February 
19, 1998, under 38 C.F.R. § 4.29, are denied.

Increased evaluations for low back disability, compensable 
before August 20, 2003, higher than 10 percent from August 
20, 2003, and higher than 20 percent from November 23, 2004, 
are denied. 

A compensable evaluation for right knee disability is denied.

A compensable evaluation for hearing loss, left ear, is 
denied.

DEA benefits under 38 U.S.C. Chapter 35 are denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


